DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (US 20090121130 A1).
Regarding claim 1, Satoh teaches a time of flight mass analyzer (figure 12) comprising:
At least one ion mirror (reflector 6) for reflecting ions,
An ion detector (7) arranged for detecting the reflected ions,
A first pulsed ion accelerator (compression electrodes 8; pulsed voltage applied to them, paragraph 68) for accelerating an ion packet in a first dimension (horizontal dimension in fig. 12) towards the ion detector so that the ion packet spatially converges in the first dimension as it travels to the detector (beam compressed in direction of the axis, paragraph 69; being compressed as it enters the pulsed accelerating electrode, i.e. moves towards the detector, fig. 12); and

	Regarding claim 14, Satoh teaches a mass spectrometer (paragraph 2) comprising the mass analyzer of claim 1 and an ion source (paragraph 14) for supplying ions into the mass analyzer.
	Regarding claim 15, Satoh teaches that the ion source is a continuous ion source (“Creates ions continuously”, paragraph 65).
	Regarding claim 16, Satoh teaches that the mass spectrometer is configured to supply ions to the first ion accelerator in the first dimension (figure 9, ion beam enters compression electrodes in horizontal direction).
	Regarding claim 17, Satoh teaches an ionization source (ion source, paragraph 14) configured to emit charged particles (ions) into the first ion accelerator (paragraph 65, ion beam reaches potential lift mechanism and compression electrodes via ion transport system) and for ionizing analytes therein.
	Regarding claim 18, Satoh teaches a method of time of flight mass analysis comprising providing a mass analyzer as claimed in claim 1, pulsing an ion packet out of the first pulsed ion accelerator (accelerating ions to acceleration region, paragraph 68) so that the ion packet spatially converges in the first dimension as it travels to the detector (ion compression, paragraph 69), orthogonally accelerating the ion packet in a second dimension in the orthogonal accelerator so that ions travel into one of said at least one mirror (paragraph 71) reflecting the ions in the at least one ion mirror such that 
	Regarding claim 19, Satoh teaches a method of mass spectrometry comprising the method of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ristroph (US 20110168880 A1, hereinafter Ristroph ‘880).
Regarding claim 2, Satoh teaches all the limitations of claim 1 as described above.  Satoh teaches that the first ion accelerator is configured to pulse the ion packet out having a first length in the first dimension, the orthogonal accelerator is configured to pulse the ion packet out having a second length in the second dimension, and the detector is arranged such that the ion packet has a third length in the first dimension when it impacts the detector (i.e. the packet implicitly has some length in each direction when it passes out of the accelerators and reaches the detector).
Satoh does not teach that the third length is shorter than or substantially the same as the first and or second length.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Satoh by adjusting the compression electrode voltages in a known manner to have the beam be highly compressed when reaching the detector as taught by Ristroph ‘880, in order to focus the ion beam entirely on the detector as taught by Ristroph ‘880.
Regarding claim 6, Satoh teaches all the limitations of claim 1 as described above.  Satoh does not teach that the at least one ion mirror comprises a first ion mirror spaced apart from a second ion mirror, wherein the ion mirrors and detector are arranged and configured such that ions pulsed out of the orthogonal accelerator pass into the first ion mirror and are reflected by the ion mirrors and into the detector.
Ristroph ‘880 teaches a multi-reflection ion mirror with a first ion mirror (1120) spaced apart from a second ion mirror (1130) wherein the ion mirrors and detector (1160) are arranged such that ions pulsed out of an accelerator (1140) pass into the first ion mirror and are reflected between the ion mirrors and then into the detector (1160).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the ion mirror of Satoh a multi-reflecting system with two mirrors as taught by Ristroph ‘880, in order to increase the resolution of the TOF by increasing the drift length due to the multiple reflections while maintaining a practical instrument size as taught by Ristroph (paragraph 90).
Regarding claim 7, Satoh teaches that the ion accelerator pulses the ion packet in the first dimension so that the ions have sufficient energy in this dimension so that they do not impact on the orthogonal accelerator after they have been reflected from the first ion mirror (figure 7).
Regarding claim 8, Ristroph ‘880 teaches that the mass analyzer is configured to reflect the ion packet a total of n times in the ion mirrors, wherein a first distance, in the first dimension (drift dimension) is provided between the center of the ion extraction region of the orthogonal accelerator and the center of the detector.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Satoh by making the length of the extraction region n times shorter than the first distance, as a matter of optimizing the size of the extraction region to ensure that no ions are reflected back into the extraction region.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Grinfeld (US 20150028198 A1).
Regarding claim 3, Satoh teaches all the limitations of claim 1 as described above.  Satoh teaches that the first ion accelerator comprises a voltage supply for applying a voltage pulse (Vc, fig 13; implicitly form some voltage supply) that accelerates the ion packet in the first dimension.
Satoh does not teach that the ion packet is spatially focused in the first dimension to a spatial focal point that is downstream of the first ion accelerator, and wherein the detector is arranged in the first dimension at the first spatial focal point.
Grinfeld teaches a TOF mass spectrometer in which an ion packet is spatially focused in a drift direction to a focal point at the detector location (spatial focus where detector is located, paragraph 47).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Dresch (US 20010030284 A1).
Regarding claim 4, Satoh teaches all the limitations of claim 1 as described above.  Satoh does not teach electrodes comprising a further ion acceleration region downstream of the first ion accelerator and a voltage supply for applying a potential difference across the further ion acceleration region so as to accelerate ions that have been pulsed out of the first ion accelerator in the first dimension.
 Dresch teaches an ion acceleration region (lenses 15, 16 and 17) immediately before an orthogonal accelerator of a time of flight mass analyzer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Satoh to have the lenses (i.e. a further ion acceleration region) taught by Dresch after the potential lift mechanism, in order to focus the ions in the orthogonal directions as taught by Dresch (paragraph 39).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the voltages applied to the ion optical elements of Satoh and Dresch (in the combination described above with respect to claim 4) so that the electric field within the first ion acceleration region has a magnitude in the first . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Campbell (US 6,833,544 B1).
	Regarding claim 9, Satoh teaches all the limitations of claim 1 as described above.  Satoh does not teach a mesh electrode at the exit of the ion accelerator and/or between the first ion accelerator and the orthogonal accelerator.
	Campbell teaches an ion mirror having a mesh electrode (shielding grid 80) surrounding an orthogonal accelerator (repeller 72).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Satoh to have the grid surrounding the orthogonal accelerator (and thus between the ion accelerator and the orthogonal accelerator) taught by Campbell, in order to protect the accelerator region from stray fields which may affect the injection into the TOF region as taught by Campbell (column 10 lines 37-38).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh.
	Regarding claim 10, Satoh teaches a first voltage supply for applying a voltage to the first ion accelerator to pulse out the ion packet in the first dimension (VC applied to compression electrode, figure 13, implicitly by some power supply), a second voltage supply for applying a voltage to the orthogonal accelerator to pulse out the ion packet in the second dimension (voltage Vp applied to pulsed accelerating electrode, fig. 13), and c starts before pulse Vp, fig. 13; implicitly voltages are set by some control means).
	 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Enke (US 20050040326 A1).
	Regarding claim 11, Satoh teaches all the limitations of claim 10 as described above.  Satoh does not teach that the controller is configured to delay the timing of the second pulse relative to the first pulse based on a pre-set or selected upper and/or lower threshold mass to charge ratio desired to be analyzed so that the ions reaching the detector have masses below the upper threshold mass to charge ratio and/or above the lower threshold mass to charge ratio.
	Enke teaches a distance of flight mass spectrometer having a delay between an orthogonal acceleration pulse (extraction pulse 27) and an earlier pulse set so that ions in the orthogonal acceleration region (and thus reaching the detector) have a desired mass to charge ratio (i.e. they are ions of interest, paragraph 50).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the pulse timing of the system of Satoh so that the ions within a desired mass-to-charge range are detected as taught by Enke, as a matter of routine optimization of the pulse timing for a given analysis with no unexpected result. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Enke and in further view of Oshiro (US 20180315589 A1).
Regarding claim 12, Satoh and Enke teach all the limitations of claim 11 as described above.  
Satoh and Enke do not teach an input interface for inputting the upper and/or lower threshold mass to charge ratio desired to be analyzed.
Oshiro teaches a mass spectrometer having a user interface (input unit 6) for entering a mass range to be measured (paragraph 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Satoh and Enke to have a user input to select a mass range to be measured as taught by Oshiro, in order to perform a desired analysis for a known sample with no unexpected result.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Belov (US 20040183007 A1).
	Regarding claim 13, Satoh teaches all the limitations of claim 1 as described above.  Satoh does not teach a vacuum pump and vacuum chamber for maintaining the first ion accelerator and first orthogonal accelerator at a pressure of less than or equal to 10-3 mbar. 
	Belov teaches an orthogonal ion accelerator having a vacuum pump (paragraph 91) and a vacuum chamber (housing 96) for maintaining a pressure of less than 10-3 mbar (5*10-8 Torr, paragraph 91).
	It would have been obvious to one of ordinary skill in the art to modify the system of Satoh to have the vacuum pump and housing for maintaining the system at low pressure of Belov (which are commonly used in time-of-flight systems, Belov paragraph 
Response to Arguments
Applicant’s arguments, see Remarks, filed 24 February 2021, with respect to the rejection of claim 1 in view of Dresch and/or Ristroph (US 20160225598 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Satoh as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID E SMITH/Examiner, Art Unit 2881